United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-4176
                                    ___________

Michael Eugene Johnson,                  *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Bruce Babbitt, Secretary of the          * Eastern District of Missouri.
Department of the Interior, James H.     *
Jacobs, an individual; United States     *      [UNPUBLISHED]
of America,                              *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: January 14, 1998
                              Filed: March 2, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Eugene Johnson appeals from the district court&s1 order substituting the
United States as party-defendant, granting defendants& motion for summary judgment
on his Title VII claim based on a racially hostile work environment, and granting their
motion to dismiss for lack of jurisdiction his Federal Tort Claims Act (FTCA) claims.


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Having carefully reviewed the record and the parties& submissions on appeal, we
conclude that the district court properly substituted the United States and granted
defendants summary judgment, and we affirm as to those issues on the basis of the
district court&s thorough opinion. See 8th Cir. R. 47B. We also conclude that the
dismissal of Johnson&s FTCA claims was proper. Although the district court correctly
held that Johnson had failed to exhaust his administrative remedies on these claims, we
affirm the dismissal because the claims are barred by sovereign immunity. See Forrest
City Mach. Works, Inc. v. United States, 953 F.2d 1086, 1087 & n.3 (8th Cir. 1992);
28 U.S.C. § 2680(h) (FTCA does not apply to any claim “arising out of” libel or
slander); Moessmer v. United States, 760 F.2d 236, 237-38 (8th Cir. 1985)
(dissemination-of-false-information/defamation claim falls within libel and slander
exception to FTCA waiver of sovereign immunity).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-